 Case 1:19-cv-00898-CFC Document 22 Filed 06/26/19 Page 1 of 2 PageID #: 159



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

STEVEN R. NUSBAUM, derivatively on              )
Behalf of HONEYWELL INTERNATIONAL               )
INC.,                                           )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )
                                                )
DARIUS E. ADAMCZYK, DUNCAN B.                   )
ANGOVE, WILLIAM S. AYER, KEVIN                  )    C.A. No. 19-898-CFC
BURKE, JAIME CHICO PARDO, D. SCOTT              )
DAVIS, LINNET F. DEILY, JUDD A.                 )
GREGG, CLIVE R. HOLLICK, GRACE D.               )
LIEBLEIN, GEORGE PAZ, ROBIN L.                  )
WASHINGTON, DAVID M. COTE, GREG                 )
LEWIS, and THOMAS A. SZLOSEK,                   )
                                                )
                      Defendants,               )
                                                )
                      and                       )
                                                )
HONEYWELL INTERNATIONAL, INC.,                  )
                                                )
                      Nominal Defendant.        )

                                   NOTICE OF APPEARANCE

       PLEASE ENTER the appearance of Michael A. Pittenger, Esq., and Jonathan A. Choa,

Esq. of Potter Anderson & Corroon LLP, on behalf of Defendants Darius E. Adamczyk, Duncan

B. Angove, William S. Ayer, Kevin Burke, Jaime Chico Pardo, D. Scott Davis, Linnet F. Deily,

Judd A. Gregg, Clive R. Hollick, Grace D. Lieblein, George Paz, Robin L. Washington, David

M. Cote, Greg Lewis, Thomas A. Szlosek, and Nominal Defendant Honeywell International, Inc.
Case 1:19-cv-00898-CFC Document 22 Filed 06/26/19 Page 2 of 2 PageID #: 160



                                         POTTER ANDERSON & CORROON LLP


                                         By: /s/ Jonathan A. Choa
                                             Michael A. Pittenger (#3212)
                                             Jonathan A. Choa (#5319)
                                             Hercules Plaza
                                             P.O. Box 951
                                             Wilmington, DE 19899
                                             (302) 984-6000
                                             mpittenger@potteranderson.com
                                             jchoa@potteranderson.com

Dated: June 26, 2019                     Attorneys for Defendants
6281815/ 49232




                                     2
